Maxwell, J.
Section eight, Chap. Y, Gen. Statutes, provides as follows: “An attorney has a lien for a general balance of compensation upon any papers of his client which may come into his possession in the course of his professional employment; upon money in his hands belonging to his client, and the hands of the adverse party in an action or proceeding in which the attorney was employed, from the time of giving notice of the lien to that party.”
In Boyer v. Clark & McCandless, 8 Neb., 168, this court held that an attorney had a lien upon a judgment to the extent of his reasonable fees and disbursements in the suit, in which it was obtained, and that this right is paramount to any rights of the parties in the suit. We still adhere to the opinion announced in that case.
*469The defendant in his answer denies notice of the lien; but we think there is sufficient evidence to warrant the court in finding that he had notice of the lien before paying the amount due on the decree. Such being the case, he could not evade the payment of the sum actually due the plaintiffs for services rendered in the case, by payment to the mortgagee of the amount due on the decree. The plaintiffs are therefore entitled to judgment for the sum of $150.00, with interest from the time of filing the lien.
The plaintiffs are the assignees of the account of Calhoun & Oroxton for services rendered in the same case. In the notice claiming a lien, however, there is no claim for such services, therefore no allowance can be made in this case, as the right of recovery is restricted to the grounds set forth in the notice. The judgment of the court below will be modified in accordance with this opinion.
Judgment accordingly.